 


109 HR 113 IH: To require the Secretary of Transportation, in computing the estimated tax payments attributed to highway users for purposes of title 23, United States Code, to take into account the replacement of the reduced rates of tax on gasohol with an excise tax credit.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 113 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Kennedy of Minnesota introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require the Secretary of Transportation, in computing the estimated tax payments attributed to highway users for purposes of title 23, United States Code, to take into account the replacement of the reduced rates of tax on gasohol with an excise tax credit. 
 
 
1.Computation of certain estimated tax paymentsIf the Secretary of Transportation takes into account fiscal year 2005 or any preceding fiscal year in computing the apportionment of funds pursuant to sections 104 and 105 of title 23, United States Code, for fiscal year 2006 or any subsequent fiscal year, the Secretary shall determine such apportionment by using the amount of estimated tax receipts that the Secretary estimates would have resulted had the amendments made by section 301 of the American Jobs Creation Act of 2004 taken effect at the beginning of the fiscal year which is so taken into account. 
 
